IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


DREW J. BAUER, INDIVIDUALLY AND          : No. 112 WAL 2017
D/B/A AMBROSEBAUER TRAINS (LLC),         :
                                         : Petition for Allowance of Appeal from
                 Petitioner              : the Order of the Commonwealth Court
                                         :
                                         :
           v.                            :
                                         :
                                         :
PENNSYLVANIA STATE BOARD OF              :
AUCTIONEER EXAMINERS,                    :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.